Citation Nr: 0824903	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-16 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for dental disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel 







INTRODUCTION

The veteran served on active duty from February 1972 to 
October 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Los Angeles, California.  The Board 
previously remanded this issue in May 2007.   


FINDING OF FACT

Loss of teeth are not shown to be the result of dental trauma 
during service.  


CONCLUSION OF LAW

Entitlement to service connection for missing teeth due to 
dental trauma for purposes of payment of disability 
compensation is precluded by law.  38 U.S.C.A. §§ 1110, 1712, 
5107, 7104(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.381, 4.150, 17.161 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran is claiming entitlement to service connection for 
dental disability.  The veteran claims he should be 
compensated for loss of teeth and the need to wear dentures.  
In an August 1999 letter, the veteran asserted that he had 
broken teeth as the result of a fall.  He subsequently 
asserted that he broke his front teeth during service, and 
that the effects of treatment for that injury have resulted 
in the loss of all but three of his teeth falling out.  See 
veteran's letter, received in July 2007.  

The Board initially notes that in a decision, dated in 
January 2000, the RO denied a claim for "fractured teeth."  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  However, in March 2003, 
the RO readjudicated the claim sua sponte based on recently 
enacted legislation, and again denied the claim.  Therefore, 
a new and material analysis is not appropriate.  Cf. Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d). 

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b).

The veteran's service medical records show that the veteran 
underwent dental treatment while in service.  Specifically, 
it appears that the veteran had a number of cavities filled, 
as well as other work.  There is no indication that either of 
his upper front teeth (#8 and #9) or any of his lower front 
teeth (#22 through #27) had any irregularities, to include 
fractures or cracking.  The portion of the veteran's 
separation examination report, dated in August 1974, that 
pertains to his dental condition was not completed and 
contains no findings.    

As for the post-service medical evidence, a VA dental rating 
sheet, dated in October 1983, notes that teeth #1 through #32 
were examined, and that there was "no evidence of dental 
trauma or POW service."  A VA report, dated in September 
1987, shows that tooth #32 had an irregular pulpitis and was 
extracted.  A VA hospital summary, covering treatment 
provided between October and November of 1992, shows that a 
dental consultation was initiated due to wisdom teeth pain, 
and that the wisdom teeth were extracted.  An August 1999 VA 
treatment record indicates that the veteran had dentures on 
top, and that his bottom teeth were in need of repair with 
missing molars and multiple cavities.  Follow-up treatment 
records showed continuing complaints of dental pain and 
extractions of various teeth, as well as an alveoplasty in 
2003.  VA progress notes, dated between June and August of 
2003, indicate that the veteran had advanced generalized 
horizontal bone loss, and that extraction of teeth #18, 21, 
26,and 29, was recommended (the reports show that these teeth 
were extracted in August 2003).  Reports, dated in July and 
September of 2003 note that the veteran had bone loss 
secondary to chronic periodontitis/periodontal disease.  The 
records also showed diagnoses of gingivitis and periodontal 
disease, and that the veteran had a maxillary complete 
denture and mandibular RPD (removable prosthetic dentistry).  

The Board finds that the claim must be denied.  The Board 
first notes that the veteran has not presented a claim for 
service connection for a dental disorder for purposes of 
receiving VA outpatient treatment and services.  See 38 
U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  Furthermore, 
there is no basis for compensation for any dental disorder, 
since both of the applicable regulations clearly provide that 
replaceable missing teeth are not disabling conditions and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment if certain criteria are met.  38 U.S.C. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.  In this case, there is 
no medical evidence of missing teeth during service, and the 
earliest medical evidence of a missing tooth/tooth extraction 
is dated in 1987.  This is about 13 years after separation 
from service.  The evidence shows that a number of tooth 
extractions subsequently took place between 1992 and 2003.  
The treatment reports also contain notations that the veteran 
has bone loss secondary to chronic periodontitis/periodontal 
disease.  In summary, there is no evidence that the veteran 
had maxillary dental loss due to trauma in service, nor was 
the veteran a prisoner of war.  As the veteran does not have 
one of the dental disorders listed under 38 C.F.R. § 4.150, 
there is no basis for an award of compensation based on the 
veteran's claim of loss of teeth.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that missing 
teeth are due to dental trauma during service, which ended in 
1974.  In this case, when the veteran's service medical 
records (which show treatment for carious teeth, and other 
dental procedures, but which do not show treatment for 
missing teeth or dental trauma), and his post-service medical 
records are considered (which do not contain any evidence of 
extractions, or missing teeth, prior to 1987, and which do 
not contain competent evidence of a nexus between the claimed 
condition and the veteran's service), the Board finds that 
the medical evidence outweighs the veteran's contention that 
he has missing teeth due to dental trauma during his service, 
or as a result of his service.  Simply stated, the Board 
finds that the service and post-service medical record 
outweighs the veteran's statements, which have been found to 
be of very limited probative value.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in September 2002, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The September 2002 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  

To the extent that the September 2002 VCAA letter may have 
been deficient, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, as the appellant, or 
those acting on his behalf, have demonstrated actual 
knowledge of what is necessary to substantiate the claim, and 
as the Board has determined that the benefit claimed cannot 
be awarded as a matter of law.  Id.; see also, veteran's 
representative's briefs, dated in April 2007 and June 2008.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters. As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records. 

The veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the veteran's service medical records do not 
show treatment for dental trauma, and the earliest post-
service medical evidence of a tooth extraction/missing tooth 
is dated in 1987; there is no competent evidence of a nexus 
between dental trauma or missing teeth and the veteran's 
service; and the post-service medical record has been found 
to provide highly probative evidence against the claim.  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

Simply stated, the Board finds that the service and post-
service medical record provides evidence against this claim.  
The Board therefore concludes that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for missing teeth due to dental trauma for 
purposes of payment of disability compensation is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


